Attachment to Advisory Action
Response to Arguments
Applicant’s amendment filed 10/25/2021 have been fully considered but do not place the application in condition for allowance. Specifically, the amendment requiring the each sensor cell comprising a window formed in the cartridge through which the sensor senses the characteristic of the dialysate solution appears to distinguish the claims from the previously applied prior art. However, after further limited searching and consideration under the AFCP program, additional prior art which is considered relevant to the claim amendments has been discovered.
Buckberry teaches a removable mountable cartridge as discussed in the Final of record. Gerber (US PG Pub 2015/0352269) teaches electrolyte and pH monitoring for fluid removal upstream and downstream of blood fluid control (see [0089], and Figs. 12 and 13), and controlling the concentrate based on data from the sensors ([0008, 0011]). Cunningham (US PG Pub 2012/0276549) teaches a photonic biosensor incorporated into tubing, with the sensor region within the window in communication with the interior of the tube ([0010, 0096, 0115], Figures 7-9), the system can be used to monitor a concentration in blood or dialysate ([0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gerber’s system into Buckberry’s cartridge in order to adjust the pH or electrolyte concentration or composition, or to determine the rate of change of the pH or electrolyte concentration ([0063]) to improve patient health and reduce morbidity ([0005]), and Cunningham’s biosensors in order to allow for noninvasive monitoring of well-established chemical biomarkers for renal function and metabolism ([0048]).
 
/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777